DETAILED ACTION
Claims 1-9, 11, 20-22, 24-28, 37, and 65-76 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2018/0092428 A1 to Knight et al.


a shell (First Outer Shell 40) (“...Referring now to FIG. 1, a side cut-away view of the helmet 10, according to a preferred embodiment of the present invention, is disclosed. The helmet 10 comprises a first outer shell 40 being fitted with a custom liner 20, which accurately matches a cranial topography of a user, thereby reducing or eliminating air gaps 48, and consequently enabling reduction of an overall thickness of the protective helmet 10 while providing equal protection against concussion or traumatic brain injury occurrences and optimal distribution of impact energy for improved protection. The custom liner 20 is made up of a plurality of cells 22 which provide dimensional variations corresponding to the cranial topography of the user...Referring now to FIGS. 2 and 3, a side cut-away view of a prefabricated helmet 110, according to the preferred embodiment of the present invention and an isolated view of a liner portion 122 of a prefabricated helmet 110, are disclosed. The design of the custom liner 20 is based upon a step 63 comprising overlaying an inner surface model of the first outer shell 40 onto cranial topography data obtained by such methods as a custom cranial scan 62, and is envisioned using software based upon quantitative algorithms and alignment markers 80 and/or qualitative positioning for controlled spacing and contoured shaping between the first outer shell 40 and cranial model. An example of potential unsafe mismatches and air gaps 48 between the inner molded foam liner 115 of an existing commercially available prefabricated protective helmet 110 and the skull/scalp are seen here. The design of the custom liner 20 allows for significantly improved surface matching for relatively even pressure distribution over a larger surface area than is possible with a prefabricated helmet 110. Impact loads 30 and energy will be distributed more effectively through additional shock absorbing cell portions 22 resulting in a safer helmet 10. The scanned cranial surface data receives subsequent customization and CAD modification to improve relief over highly innervated local areas for comfort and additional purchase. The enhanced surface pressure distribution provided by the helmet 10 increases helmet stability before, during, and after an impact event. The customization of the helmet 10 allows for fine tuning to ensure fabricating a sufficient first shock absorbing layer 45 by avoiding characteristics of a prefabricated helmet 110 such as an excessively sized second outer shell 117, an excessive offset of the molded liner 115, an extra thick second impact absorbing layer 119, an extra thick soft second comfort layer 121, excessive air 44 contained within bladder portions 42 (if so equipped), and large air gaps 48 between the molded liner 115 and the user's cranium 100. The custom liner 20 is also envisioned to provide for better control of positioning and simpler donning and doffing of the helmet 10...” Col. 6 Ln. 32-67, Col. 7 Ln. 1-16); and 
a liner (Custom Liner 20) attached to the shell (“...Referring now to FIG. 1, a side cut-away view of the helmet 10, according to a preferred embodiment of the present invention, is disclosed. The helmet 10 comprises a first outer shell 40 being fitted with a custom liner 20, which accurately matches a cranial topography of a user, thereby reducing or eliminating air gaps 48, and consequently enabling reduction of an overall thickness of the protective helmet 10 while providing equal protection against concussion or traumatic brain injury occurrences and optimal distribution of impact energy for improved protection. The custom liner 20 is made up of a plurality of cells 22 which provide dimensional variations corresponding to the cranial topography of the user...Referring now to FIGS. 2 and 3, a side cut-away view of a prefabricated helmet 110, according to the preferred embodiment of the present invention and an isolated view of a liner portion 122 of a prefabricated helmet 110, are disclosed. The design of the custom liner 20 is based upon a step 63 comprising overlaying an inner surface model of the first outer shell 40 onto cranial topography data obtained by such methods as a custom cranial scan 62, and is envisioned using software based upon quantitative algorithms and alignment markers 80 and/or qualitative positioning for controlled spacing and contoured shaping between the first outer shell 40 and cranial model. An example of potential unsafe mismatches and air gaps 48 between the inner molded foam liner 115 of an existing commercially available prefabricated protective helmet 110 and the skull/scalp are seen here. The design of the custom liner 20 allows for significantly improved surface matching for relatively even pressure distribution over a larger surface area than is possible with a prefabricated helmet 110. Impact loads 30 and energy will be distributed more effectively through additional shock absorbing cell portions 22 resulting in a safer helmet 10. The scanned cranial surface data receives subsequent customization and CAD modification to improve relief over highly innervated local areas for comfort and additional purchase. The enhanced surface pressure distribution provided by the helmet 10 increases helmet stability before, during, and after an impact event. The customization of the helmet 10 allows for fine tuning to ensure fabricating a sufficient first shock absorbing layer 45 by avoiding characteristics of a prefabricated helmet 110 such as an excessively sized second outer shell 117, an excessive offset of the molded liner 115, an extra thick second impact absorbing layer 119, an extra thick soft second comfort layer 121, excessive air 44 contained within bladder portions 42 (if so equipped), and large air gaps 48 between the molded liner 115 and the user's cranium 100. The custom liner 20 is also envisioned to provide for better control of positioning and simpler donning and doffing of the helmet 10...” Col. 6 Ln. 32-67, Col. 7 Ln. 1-16)
Sandifer does not explicitly teach the liner being customized for a face of a user.  
Knight teaches the liner being customized for a face of a user (“...FIG. 8 illustrates a process flowchart corresponding to an example method 800 for constructing a customized helmet lining, in accordance with one or more embodiments. At step 802, a 3D image of a user's head is captured. In some embodiments, the 3D image may be captured by one or more of various types of 3D scanners...In some embodiments, a non-contact 3D scanner may be implemented to obtain the 3D image. A non-contact active scanner may emit some kind of radiation, such as light, and detect the reflection of the radiation or the radiation passing through the object. For example, a non-contact active scanner may comprise a time-of-light 3D laser scanner which uses laser light to probe the subject by emitting a pulse of light from a laser to a surface of the object (i.e., individual's head) and finding the distance of a surface by timing the round-trip time of a pulse of light. Another example of a non-contact active scanner may be a triangulation based 3D laser scanner. Such triangulation based 3D laser scanners also user laser light to probe the environment. A laser light is shined on the object and uses a camera to determine the location of the laser dot, which may appear at different places in the camera's field of view depending on how far away the laser strikes the surface of the object. In some embodiments, a triangulation based 3D laser scanner may be a hand-held laser scanner... In some embodiments, the 3D headform comprises at least a portion of the scanned head. In some embodiments, the 3D headform comprises a model of the entire head, including part of the neck and shoulders. In other embodiments, the 3D headform comprises only the relevant portion of the head needed to shape the material. In some embodiments, relevant portion s may include the cheek areas of the face. 3D visualizations and physical models of the 3D headform are further depicted and described with respect to FIGS. 9A and 9B...Headform 900 may correspond to the head of an individual, such as head 721, for which a helmet, such as helmet 701 is being customized. As previously described, in some embodiments, headform 900 is a digital rendering of data captured by a 3D scanning device. In some embodiments, the rendering includes facial features and other parts of the body near the head, such as neck and shoulders, as shown in FIGS. 9A and 9B. In some embodiments, a rendered headform 900 may only include the areas of the head that are relevant for determining the construction of the helmet. In some embodiments, the rendering may include various angles around the individual's head. View G in FIG. 9B shows another angle of the rendered headform 900 from a top-down view. Various other angles of head 721 may be captured for use in rendering headform 900...” paragraphs 0089/0090/0095/0097).


As to claim 2, Knight teaches the wearable mask defined in claim 1, wherein the liner has a 3D shape created based on computer processing of data representative of the face of the user (“...FIG. 8 illustrates a process flowchart corresponding to an example method 800 for constructing a customized helmet lining, in accordance with one or more embodiments. At step 802, a 3D image of a user's head is captured. In some embodiments, the 3D image may be captured by one or more of various types of 3D scanners...In some embodiments, a non-contact 3D scanner may be implemented to obtain the 3D image. A non-contact active scanner may emit some kind of radiation, such as light, and detect the reflection of the radiation or the radiation passing through the object. For example, a non-contact active scanner may comprise a time-of-light 3D laser scanner which uses laser light to probe the subject by emitting a pulse of light from a laser to a surface of the object (i.e., individual's head) and finding the distance of a surface by timing the round-trip time of a pulse of light. Another example of a non-contact active scanner may be a triangulation based 3D laser scanner. Such triangulation based 3D laser scanners also user laser light to probe the environment. A laser light is shined on the object and uses a camera to determine the location of the laser dot, which may appear at different places in the camera's field of view depending on how far away the laser strikes the surface of the object. In some embodiments, a triangulation based 3D laser scanner may be a hand-held laser scanner... In some embodiments, the 3D headform comprises at least a portion of the scanned head. In some embodiments, the 3D headform comprises a model of the entire head, including part of the neck and shoulders. In other embodiments, the 3D headform comprises only the relevant portion of the head needed to shape the material. In some embodiments, relevant portion s may include the cheek areas of the face. 3D visualizations and physical models of the 3D headform are further depicted and described with respect to FIGS. 9A and 9B...Headform 900 may correspond to the head of an individual, such as head 721, for which a helmet, such as helmet 701 is being customized. As previously described, in some embodiments, headform 900 is a digital rendering of data captured by a 3D scanning device. In some embodiments, the rendering includes facial features and other parts of the body near the head, such as neck and shoulders, as shown in FIGS. 9A and 9B. In some embodiments, a rendered headform 900 may only include the areas of the head that are relevant for determining the construction of the helmet. In some embodiments, the rendering may include various angles around the individual's head. View G in FIG. 9B shows another angle of the rendered headform 900 from a top-down view. Various other angles of head 721 may be captured for use in rendering headform 900...” paragraphs 0089/0090/0095/0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer with the teaching of Knight because the teaching of Knight would improve the system of Sandifer by providing a technique of rendering various angles around the individual's head to aid in the production of customized helmet linings.  
 
Mechanical fastening means and/or air valves may also be molded liner 20 may be thermoformed, compression molded, or heat molded in an open or closed cavity manufacturing mold to create the desired shape. The molded custom liner 20 may then be die cut, trimmed, and finished to create the final net shape as needed...” Col. 8 Ln. 45-67).  

As to claim 5, Sandifer teaches the wearable mask defined in claim 1, wherein the liner is obtained from an additive manufacturing process The method of manufacture and design of the helmet of the present invention provides for a customization of the helmet, enabling fine tuning, to ensure fabricating a sufficient first shock absorbing layer by avoiding undesirable characteristics of prior art prefabricated helmets. The undesirable characteristics of prior art helmets are a mismatch, leading to the existence of air gaps, between the liner portion of the helmet and the user's cranium shape. In fact, these air gaps can create a secondary impact between the liner and the cranium, resulting in localized high impact loads of the surface areas of contact. The methods and designs of the present invention provide a cost effective method of fabricating helmets with helmet liners that substantially reduce, or obviate, secondary impact occurrences while simultaneously reducing the required thickness of the helmet layers affording impact protection. The custom helmet design of the present invention reduces the need for excessive comfort foam found in prior art helmets. The first shock absorbing layer of the present invention is custom formed to match the wearer's head, where the customization method relies on measuring and mapping the user's head using a variety of digital scanning methods. The same processes are then applied to the interior of the helmet structure. The interior of the helmet shell may also be defined with a three-dimensional CAD model . Next, using a variety of manufacturing methods such as sculpting, additive/subtractive, machining, or the like, a protective liner is fabricated. When used in a helmet with the respective user, an exact fit is formed, thus preventing any movement of the user's head in a manner that reduces injury upon any impact...” Col. 1 Ln. 41-67, Col. 2 Ln. 1-4). 

As to claim 7, Sandifer teaches a method of manufacturing a hockey goaltender mask, comprising:
providing a shell (First Outer Shell 40) (“...Referring now to FIG. 1, a side cut-away view of the helmet 10, according to a preferred embodiment of the present invention, is disclosed. The helmet 10 comprises a first outer shell 40 being fitted with a custom liner 20, which accurately matches a cranial topography of a user, thereby reducing or eliminating air gaps 48, and consequently enabling reduction of an overall thickness of the protective helmet 10 while providing equal protection against concussion or traumatic brain injury occurrences and optimal distribution of impact energy for improved protection. The custom liner 20 is made up of a plurality of cells 22 which provide dimensional variations corresponding to the cranial topography of the user...Referring now to FIGS. 2 and 3, a side cut-away view of a prefabricated helmet 110, according to the preferred embodiment of the present invention and an isolated view of a liner portion 122 of a prefabricated helmet 110, are disclosed. The design of the custom liner 20 is based upon a step 63 comprising overlaying an inner surface model of the first outer shell 40 onto cranial topography data obtained by such methods as a custom cranial scan 62, and is envisioned using software based upon quantitative algorithms and alignment markers 80 and/or qualitative positioning for controlled spacing and contoured shaping between the first outer shell 40 and cranial model. An example of potential unsafe mismatches and air gaps 48 between the inner molded foam liner 115 of an existing commercially available prefabricated protective helmet 110 and the skull/scalp are seen here. The design of the custom liner 20 allows for significantly improved surface matching for relatively even pressure distribution over a larger surface area than is possible with a prefabricated helmet 110. Impact loads 30 and energy will be distributed more effectively through additional shock absorbing cell portions 22 resulting in a safer helmet 10. The scanned cranial surface data receives subsequent customization and CAD modification to improve relief over highly innervated local areas for comfort and additional purchase. The enhanced surface pressure distribution provided by the helmet 10 increases helmet stability before, during, and after an impact event. The customization of the helmet 10 allows for fine tuning to ensure fabricating a sufficient first shock absorbing layer 45 by avoiding characteristics of a prefabricated helmet 110 such as an excessively sized second outer shell 117, an excessive offset of the molded liner 115, an extra thick second impact absorbing layer 119, an extra thick soft second comfort layer 121, excessive air 44 contained within bladder portions 42 (if so equipped), and large air gaps 48 between the molded liner 115 and the user's cranium 100. The custom liner 20 is also envisioned to provide for better control of positioning and simpler donning and doffing of the helmet 10...” Col. 6 Ln. 32-67, Col. 7 Ln. 1-16); and 
attaching the liner (Custom Liner 20) to the shell (First Outer Shell 40) (“...Referring now to FIG. 1, a side cut-away view of the helmet 10, according to a preferred embodiment of the present invention, is disclosed. The helmet 10 comprises a first outer shell 40 being fitted with a custom liner 20, which accurately matches a cranial topography of a user, thereby reducing or eliminating air gaps 48, and consequently enabling reduction of an overall thickness of the protective helmet 10 while providing equal protection against concussion or traumatic brain injury occurrences and optimal distribution of impact energy for improved protection. The custom liner 20 is made up of a plurality of cells 22 which provide dimensional variations corresponding to the cranial topography of the user...Referring now to FIGS. 2 and 3, a side cut-away view of a prefabricated helmet 110, according to the preferred embodiment of the present invention and an isolated view of a liner portion 122 of a prefabricated helmet 110, are disclosed. The design of the custom liner 20 is based upon a step 63 comprising overlaying an inner surface model of the first outer shell 40 onto cranial topography data obtained by such methods as a custom cranial scan 62, and is envisioned using software based upon quantitative algorithms and alignment markers 80 and/or qualitative positioning for controlled spacing and contoured shaping between the first outer shell 40 and cranial model. An example of potential unsafe mismatches and air gaps 48 between the inner molded foam liner 115 of an existing commercially available prefabricated protective helmet 110 and the skull/scalp are seen here. The design of the custom liner 20 allows for significantly improved surface matching for relatively even pressure distribution over a larger surface area than is possible with a prefabricated helmet 110. Impact loads 30 and energy will be distributed more effectively through additional shock absorbing cell portions 22 resulting in a safer helmet 10. The scanned cranial surface data receives subsequent customization and CAD modification to improve relief over highly innervated local areas for comfort and additional purchase. The enhanced surface pressure distribution provided by the helmet 10 increases helmet stability before, during, and after an impact event. The customization of the helmet 10 allows for fine tuning to ensure fabricating a sufficient first shock absorbing layer 45 by avoiding characteristics of a prefabricated helmet 110 such as an excessively sized second outer shell 117, an excessive offset of the molded liner 115, an extra thick second impact absorbing layer 119, an extra thick soft second comfort layer 121, excessive air 44 contained within bladder portions 42 (if so equipped), and large air gaps 48 between the molded liner 115 and the user's cranium 100. The custom liner 20 is also envisioned to provide for better control of positioning and simpler donning and doffing of the helmet 10...” Col. 6 Ln. 32-67, Col. 7 Ln. 1-16).  
Sandifer does not explicitly teach producing a liner customized for a face of a user.
Knight teaches producing a liner customized for a face of a user (“...FIG. 8 illustrates a process flowchart corresponding to an example method 800 for constructing a customized helmet lining, in accordance with one or more embodiments. At step 802, a 3D image of a user's head is captured. In some embodiments, the 3D image may be captured by one or more of various types of 3D scanners...In some embodiments, a non-contact 3D scanner may be implemented to obtain the 3D image. A non-contact active scanner may emit some kind of radiation, such as light, and detect the reflection of the radiation or the radiation passing through the object. For example, a non-contact active scanner may comprise a time-of-light 3D laser scanner which uses laser light to probe the subject by emitting a pulse of light from a laser to a surface of the object (i.e., individual's head) and finding the distance of a surface by timing the round-trip time of a pulse of light. Another example of a non-contact active scanner may be a triangulation based 3D laser scanner. Such triangulation based 3D laser scanners also user laser light to probe the environment. A laser light is shined on the object and uses a camera to determine the location of the laser dot, which may appear at different places in the camera's field of view depending on how far away the laser strikes the surface of the object. In some embodiments, a triangulation based 3D laser scanner may be a hand-held laser scanner... In some embodiments, the 3D headform comprises at least a portion of the scanned head. In some embodiments, the 3D headform comprises a model of the entire head, including part of the neck and shoulders. In other embodiments, the 3D headform comprises only the relevant portion of the head needed to shape the material. In some embodiments, relevant portion s may include the cheek areas of the face. 3D visualizations and physical models of the 3D headform are further depicted and described with respect to FIGS. 9A and 9B...Headform 900 may correspond to the head of an individual, such as head 721, for which a helmet, such as helmet 701 is being customized. As previously described, in some embodiments, headform 900 is a digital rendering of data captured by a 3D scanning device. In some embodiments, the rendering includes facial features and other parts of the body near the head, such as neck and shoulders, as shown in FIGS. 9A and 9B. In some embodiments, a rendered headform 900 may only include the areas of the head that are relevant for determining the construction of the helmet. In some embodiments, the rendering may include various angles around the individual's head. View G in FIG. 9B shows another angle of the rendered headform 900 from a top-down view. Various other angles of head 721 may be captured for use in rendering headform 900...” paragraphs 0089/0090/0095/0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer with the teaching of Knight because the teaching of Knight would improve the system of Sandifer by providing a technique of rendering various angles around the individual's head to aid in the production of customized helmet linings.  

As to clam 8, Sandifer teaches the method defined in claim 7, wherein producing the liner comprises molding the liner from a customized liner mold (“...Each thermoforming or heat molding process utilized to form the bladders 42 requires two (2) thin vinyl or other water resistant, flexible thermoplastic sheets that are heated and inserted into a vacuum Mechanical fastening means and/or air valves may also be molded liner 20 may be thermoformed, compression molded, or heat molded in an open or closed cavity manufacturing mold to create the desired shape. The molded custom liner 20 may then be die cut, trimmed, and finished to create the final net shape as needed...” Col. 8 Ln. 45-67).  

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2018/0092428 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2015/0173446 A1 to DeBoer.


Deboer teaches a cage (Facial Protector 312) attached to the shell (Rigid Shell 310 ) (“...FIGS. 1A and 1B show a full cage facial protector mounted to a head gear....Referring now to FIGS. 3A and 3B, a front view and a side view of a head gear assembly according to embodiments of the present disclosure, is shown. As illustrated by FIGS. 3A and 3B together, the head gear assembly 301 may include a rigid shell 310 and a facial protector 312 coupled to the rigid shell 310. The coupling of the facial protector 312 to the rigid shell 310 may be by any means known in the art, such as rivets, straps, snaps, pivoting devices, etc. Any of the coupling devices may be configured for adjustment, as will be illustrated by examples described herein...The head gear assembly 301 may also have an outer portion 337 that, upon donning, may be exposed externally/outwardly from the user's head. The outer portion 337 may have an outer front side 338, and outer middle 339, and an outer rear side 340. In addition, outer portion 337 may have an outer left side 341 and an outer right side 342. In an embodiment, the inner portion 331 and the outer portion 337 may be configured to form an opening (not shown) that may be restricted when the facial protector 312 is operatively connected attached to the rigid shell 310...” paragraphs 0040/0049/00/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Knight with the teaching of Deboer because the teaching of Deboer would improve the system of Sandifer and Knight by providing a cage on a helmet for facial protection.

As to claim 6, Sandifer teaches the wearable mask defined in claim 1, however it is silent with reference to being a hockey goaltender mask.
Deboer teaches a hockey goaltender mask (“...Accordingly, the head gear assembly 301 may be used in sports or activities that use a small gap size; however, with the adjustment of the gap size 303a, the head gear assembly may be configured with an increased gap size. The head gear assembly 301 may be used in sports or activities that do not require a small gap size. For example, the head gear assembly 301 may be used in the sport of hockey as a hockey helmet, but the head gear assembly may also be used for industrial purposes. For example, the head 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Knight with the teaching of Deboer because the teaching of Deboer would improve the system of Sandifer and Knight by providing a cage on a hockey helmet for facial protection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2018/0092428 A1 to Knight et al. as applied to claim 8 above, and further in view of U.S. Pat. No. 4,466,138 A A1 to Gessalin.

As to claim 9, Sandifer as modified by Knight teaches the method defined in claim 8, however it is silent with reference to creating the customized liner mold by: providing a base liner mold: obtaining at least one attachment for the base liner mold: and attaching the at least one attachment to the base liner mold, thereby to create the customized liner mold.  
male member of an injection mold): obtaining at least one attachment (Insert 1) for the base liner mold: and attaching the at least one attachment to the base liner mold, thereby to create the customized liner mold (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Knight with the teaching of Gessalin because the teaching of Gessalin would improve the system of Sandifer and Knight by providing a mold including an insert for making protective custom helmet.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2018/0092428 A1 to Knight et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2006/0101559 A1 to Moore et al.

Moore teaches wherein producing the liner comprises creating a desired liner model (model) and producing the liner according to the desired liner model (resulting liner) (“...Thus far, in the foregoing methods a custom-fit helmets is made by first producing a model of a person's head, a headform, (e.g. from a resin-impregnated beanie cap made from elastic material), and then using that headform to mold (or to prepare a mold for) a foam energy-absorbing liner. The resulting liner is custom-fit to the contour of the person's head from which the headform was prepared... Alternatively, a plurality of scanning lasers can be used to collect surface contour data, for example one at an angle of 90.degree. to the spine for providing the most accurate contour data for the perimeter of the head, and a second laser at an angle parallel to the spine whose source is located generally above the head to provide the most accurate contour data for the crown portion of the head. Alternatively, in addition to or instead of one of these two lasers, a laser angled at 45.degree. to the spine also can be used. When all three of these lasers are used, very accurate surface contour maps of the head can be generated. When multiple lasers are used, a processor collects all of the data from each of the lasers and executes an algorithm to `fit` all the data together to construct a solid form model of the head surface, and generate computer-readable data that can be subsequently used, e.g., by CNC machinery to manufacture a custom-fit liner from a liner blank...” paragraphs 0068/0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Knight with the teaching of Moore because the teaching of Moore would improve the system of Sandifer and Knight by providing a technique for producing helmet liner using custom fit model.

As to claim 22, Sandifer teaches the method defined in claim 21, wherein creating the desired liner model comprises: obtaining a model of the shell (selects an appropriate size and shape of the first outer shell, overlays the model of the outer shell); obtaining a model of the face of the user (surface model from the scan data); positioning the model of the face of the user relative to the model of the shell (overlays); and The first fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape of the first outer shell, overlays the model of the outer shell onto the modified cranial model, and designs the segmented composite cells and bladders; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. The three-dimensional surface scan is then modified during a modify scan step using computer aided design software and/or haptic feedback surface modification hardware/software to allow for optimization. The design liner step utilizes a software algorithm to select a first outer shell and design a custom liner based upon the size and shape of the three-dimensional surface scan and needed shock and impact absorption capacity. A critical function of the software algorithm is scan shape alignment and first outer shell alignment and positioning. The assemble liner to helmet step is envisioned to utilize bonding methods such as, but not limited to, adhesives, fasteners, Velcro.RTM., and the like, to produce a finished helmet...The second fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape for the first outer shell, overlays the model of the outer shell onto the modified cranial model, and optimizes and designs the foam custom liner to select the appropriate foam or polymer liner blank matched to the outer shell; a mill liner blank step, which mills the custom liner to the optimized shape preferably using a CNC tool; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. Specifically for the second method, a single-density or multi-density soft inner liner is created by CNC milling the inside of a prefabricated, preformed liner blank to match the CAD modified cranial three-dimensional scan with the outside of the blank matching the prefabricated inside surface of the rigid first outer shell. This second fabrication method and process is particularly applicable to single-use helmets...” Col. 3 Ln. 50-67, Col. 4 Ln. 1-29).  

Claims 26, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pat. No. 4,466,138 A A1 to Gessalin.

As to claim 26, Sandifer teaches a customized mold for producing a customized item of wearable equipment for a body part, comprising: 
wherein each of the customized item is characterized by at least one feature determined based on computer processing of data representative of the body part (cranial shape acquisition step 62) (“...The first fabrication method 60 and design includes a cranial shape acquisition step 62, which provides a custom scan of the user's cranium 100 and creates a surface model from the scan data; a modify scan step 63 which modifies the cranial shape acquisition data for optimal helmet 10 comfort and stability; a design liner step 64 which selects an appropriate size and shape of the first outer shell 40, overlays the model of the outer shell 40 onto the modified cranial model, and designs the segmented composite cells 22 and bladders 42; an assemble liner to helmet step 66 to assemble the finished first outer shell 40 with the custom liner 20 to produce a finished helmet 10; and, finally a fit to user step 68...The first process method 60 begins with the cranial shape acquisition step 62 to acquire a three-dimensional cranial surface scan. Prior to non-contact laser scanning, the cranium 100 being scanned is to be covered with a stretchable fabric or thin material to compress the hair and scalp similarly to a protective helmet and to mask the hair for scanning. Alternatively, the hair may be moistened or `wet-down` with lubrication or hair conditioner to simulate actual usage conditions without stray hairs. The cranial shape acquisition step 62 may be accomplished using various commercially available non-contact laser scanning equipment that can be utilized to create a surface model of the entire surface of the user's cranium 100 that would be covered as previously described. Each of these scanning systems utilizes projected light and single or multiple cameras to image the projected light on the cranium 100. Preferably a non-contact cranial laser scanner would be used, having multiple fanned lasers to project light circumferentially around the cranium 100. Multiple cameras generate images of the projected laser light which can be triangulated through control of the position and movement of the lasers and cameras. The cross-sectional slice coordinate data can then be combined to create a three-dimensional cranial surface model with surface lofting, sweeping, meshing, and interpolation. The three-dimensional cranial surface scan may also be acquired through various other scanning technologies including CT, MRI, photogrammetry, infrared/ultraviolet light scanning, or flexible, contourable, stretchable fabrics that conform to the cranial surface and contain a matrix of shape and/or position sensors...” Col. 11 Ln. 21-63).  
Sandifer is silent with reference to a base mold and 
at least one attachment attached to the base mold.
Gessalin teaches a base mold (male member of an injection mold) and 
at least one attachment (Insert 1) attached to the base mold (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 


As to claim 27, Gessalin teaches the customized mold defined in claim 26, wherein the at least one attachment is detachable from the base mold to allow other attachments to be attached to the base mold for producing a second customized item of wearable equipment (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer with the teaching of Gessalin because the teaching of Gessalin would improve the system of Sandifer by providing a mold including an insert for making protective custom helmet.

customized item characterized by at least one feature determined based on computer processing of data representative of the body part (cranial shape acquisition step 62) (“...The first fabrication method 60 and design includes a cranial shape acquisition step 62, which provides a custom scan of the user's cranium 100 and creates a surface model from the scan data; a modify scan step 63 which modifies the cranial shape acquisition data for optimal helmet 10 comfort and stability; a design liner step 64 which selects an appropriate size and shape of the first outer shell 40, overlays the model of the outer shell 40 onto the modified cranial model, and designs the segmented composite cells 22 and bladders 42; an assemble liner to helmet step 66 to assemble the finished first outer shell 40 with the custom liner 20 to produce a finished helmet 10; and, finally a fit to user step 68...The first process method 60 begins with the cranial shape acquisition step 62 to acquire a three-dimensional cranial surface scan. Prior to non-contact laser scanning, the cranium 100 being scanned is to be covered with a stretchable fabric or thin material to compress the hair and scalp similarly to a protective helmet and to mask the hair for scanning. Alternatively, the hair may be moistened or `wet-down` with lubrication or hair conditioner to simulate actual usage conditions without stray hairs. The cranial shape acquisition step 62 may be accomplished using various commercially available non-contact laser scanning equipment that can be utilized to create a surface model of the entire surface of the user's cranium 100 that would be covered as previously described. Each of these scanning systems utilizes projected light and single or multiple cameras to image the projected light on the cranium 100. Preferably a non-contact cranial laser scanner would be used, having multiple fanned lasers to project light circumferentially around the cranium 100. Multiple cameras generate images of the projected laser light which can be triangulated through control of the position and movement of the lasers and cameras. The cross-sectional slice coordinate data can then be combined to create a three-dimensional cranial surface model with surface lofting, sweeping, meshing, and interpolation. The three-dimensional cranial surface scan may also be acquired through various other scanning technologies including CT, MRI, photogrammetry, infrared/ultraviolet light scanning, or flexible, contourable, stretchable fabrics that conform to the cranial surface and contain a matrix of shape and/or position sensors...” Col. 11 Ln. 21-63).
Sandifed is silent with reference to attaching one or more attachments to a base mold in order to produce a customized mold, and 
producing at least part of a customized item of wearable equipment from production material shaped using the customized mold.  
Gessalin teaches attaching one or more attachments to a base mold in order to produce a customized mold (Insert 1), and 
producing at least part of a customized item of wearable equipment from production material shaped using the customized mold (“...In a further aspect of the invention, a method of manufacturing of such an helmet includes pre-manufacturing an insert of reinsorced resin, closely applying said insert against the male portion of a mold for the injection of the thermpolastic casing, arranging in a manner known per se said male portion covered by the insert in the female portion of the injection mold so as to provide between the internal surface of said mold and said insert a gap of a substantially constant thickness, injecting the thermpolastic resin into said gap so as to fill said gap and to mold the resin directly onto the insert, and removing the assembly from the mold after cooling and pre-stressing of the insert by the thermoplastic casing thus formed outside...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 1, Ln. 50-66, Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer with the teaching of Gessalin because the teaching of Gessalin would improve the system of Sandifer by providing a mold including an insert for making protective custom helmet.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pat. No. 4,466,138 A A1 to Gessalin as applied to claim 26 above, and further in view of U.S. Pub. No. 2018/0153244 A1 to Kirshon. 

As to claim 28, Sandifed as modified by Gessalin teaches the customized mold defined in claim 26, however it is silent with reference to 
Kishon teaches wherein the customized item of wearable equipment is a hockey goalie mask (“...FIG. 52 is a perspective view of a helmet 410 employing another embodiment of the present invention. FIG. 53 is a side elevation view of the helmet 410 shown in FIG. 52, showing features of one aspect of the invention in phantom. FIG. 54 is a front elevation view of the helmet 410 shown in FIG. 52. FIG. 55 is a cross-sectional view of the helmet 410 shown in FIG. 54 as viewed along section lines 55-55 in FIG. 54. Though helmet 410 is shown as a typical football helmet in FIGS. 52-55, with a typical football helmet facemask 411, according to aspects of the invention, helmet 410 may comprise any protective headgear that can benefit the user by having aspects of the invention. For example, any of the aspects of the invention disclosed herein may be adapted to, but not limited to, baseball catcher's helmets, baseball batter's helmets, soft ball catcher's helmets, softball batter's helmets, hockey helmets, hockey goalie masks/helmets, motorcycle and motor cross helmets, skiing and snowboarding helmets, skateboarding helmets, lacrosse helmets, bicycle helmets, jockey helmets, medical protection helmets, rock or ice climbing helmets, mountain climbing helmets, football helmets, an official's (for example, an umpire's or a referee's) helmet, a construction helmet and military helmets, among others. It is also envisioned that aspects of the invention disclosed in FIG. 52-55 may be employed in any of the impact-dissipating liners and other aspects disclosed herein...” paragraph 0173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Gessalin with the teaching of Kishon because the teaching of Kishon would improve the system of Sandifer and Gessalin by providing helmet and mask for hockey goalie (Kishon paragraph 0173).

Claims 65 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0081601 A1 to Zhang et al. in view of U.S. Pub. No. 2006/0101559 A1 to Moore et al.

As to claim 65, Zhang teaches a method of creating a mask liner customized for a user, comprising: 
obtaining a model of a shell (“...FIG. 7 illustrates a representative fine mesh FE model of a helmeted head for use in calculating one or more MTBI predictors to select or evaluate helmet shell and padding material and construction according to various embodiments of the present disclosure... FIG. 7 illustrates a representative fine mesh FE model of a helmeted head for use in calculating one or more TBI predictors to select or evaluate helmet shell and padding material and various helmet features according to various embodiments of the present disclosure. In one embodiment, helmet shell 700, face mask 710, and padding or cushion 720 is meshed and modeled. Padding or cushion 720 may include one or more layers and may include separate materials for pads disposed at different positions within shell 700 to tune the overall helmet design for particular impacts based on the TBI indicator values calculated or determined by the FE model. The FE model of helmet 700 is integrated with head model 600 and brain model 300 for use in analyzing brain response to various impact conditions as described herein...” paragraphs 0019/0044); 
obtaining a model of a face of the user (“...FIG. 6 illustrates a representative fine mesh FE model of the head including over 350,000 elements for the cranium, face, and eyes and integrating a brain model as represented in FIGS. 3-4 for calculating one or more MTBI predictors according to various embodiments of the present disclosure;...FIG. 6 illustrates a representative fine mesh FE model of the head and brain 600 including over 350,000 elements for the cranium 610, facial bone 630, eyes 620, and face 640, and integrating a brain model 300 as represented in FIGS. 3-5 for calculating one or more TBI predictors according to various embodiments of the present disclosure...” paragraphs 0018/0043); 
positioning the model of the face relative to the model of the shell/ 
creating a model of a liner that at least partly fills a space between the model of the shell and the model of the face of the user (“...FIG. 7 illustrates a representative fine mesh FE model of a helmeted head for use in calculating one or more TBI predictors to select or evaluate helmet shell and padding material and various helmet features according to various embodiments of the present disclosure. In one embodiment, helmet shell 700, face mask 710, and padding or cushion 720 is meshed and modeled. Padding or cushion 720 may include one or more layers and may include separate materials for pads disposed at different positions within shell 700 to tune the overall helmet design for particular impacts based on the TBI indicator values calculated or determined by the FE model. The FE model of helmet 700 is integrated with head model 600 and brain model 300 for use in analyzing brain response to various impact conditions as described herein...” paragraph 0044). 
Zhang is silent with reference to producing the goalie mask liner from the model of the liner using production material.  
Moore teaches producing the hockey/goalie mask liner (hockey helmet) from the model of the liner using production material (“...Once hardened, the headform is carefully removed from the wearer's head so as not to break or deform the hardened headform, except for a scissor cut which may be employed to aid removal of the headform, as described below. (It is noted the headform may undergo additional hardening or curing after it is removed from the wearer's head). The headform is then used, in a manner described below, to mold (or to prepare a mold for) an impact energy-absorbing liner for a helmet that has an inner surface conforming or substantially conforming to the unique shape and contour of the head from which the hardened headform was made. Alternatively, in a further preferred embodiment described more fully below, the hardened headform can be scanned by suitable scanning equipment to generate a computer-readable data file of a surface map of the headform (i.e. digitizing the headform). This data file is then used to direct CNC machinery, or other computer controlled milling device or tool, to machine a pre-made energy-absorbing liner "blank" so as to provide an inner surface thereof having a complementary contour to the wearer's head. In a further embodiment also described below, the scanning equipment can scan the wearer's head directly to generate the computer-readable data in the manufacture of a custom-fitted liner...The present invention can be used to make an impact energy-absorbing liner having an inner surface substantially conforming to the shape and contour of a particular wearer's head for a variety of different helmets used in different applications. In a preferred embodiment, the helmet for which the liner is made as described herein is a motorcycle helmet. Alternatively, the helmet can be a bicycle helmet, football helmet, hockey helmet, skiing helmet, skydiving helmet, equestrian helmet, kayaking helmet, or other sports helmet, a helmet for medical intervention for persons prone to seizures or unconsciousness (narcolepsy), industrial protection helmet (e.g. for manufacturing and construction workers), aircraft helmet including military airplane and helicopter pilot helmets, etc....Thus far, in the foregoing methods a custom-fit helmets is made by first producing a model of a person's head, a headform, (e.g. from a resin-impregnated beanie cap made from elastic material), and then using that headform to mold (or to prepare a mold for) a foam energy-absorbing liner. The resulting liner is custom-fit to the contour of the person's head from which the headform was prepared... Alternatively, a plurality of scanning lasers can be used to collect surface contour data, for example one at an angle of 90.degree. to the spine for providing the most accurate contour data for the perimeter of the head, and a second laser at an angle parallel to the spine whose source is located generally above the head to provide the most accurate contour data for the crown portion of the head. Alternatively, in addition to or instead of one of these two lasers, a laser angled at 45.degree. to the spine also can be used. When all three of these lasers are used, very accurate surface contour maps of the head can be generated. When multiple lasers are used, a processor collects all of the data from each of the lasers and executes an algorithm to `fit` all the data together to construct a solid form model of the head surface, and generate computer-readable data that can be subsequently used, e.g., by CNC machinery to manufacture a custom-fit liner from a liner blank...” paragraphs 0026/0066/0068/0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Zhang 

As to claim 70, Moore teaches the method defined in claim 65, wherein producing the goalie mask liner using production material comprises using an additive manufacturing technique (CNC machinery) (“...Once hardened, the headform is carefully removed from the wearer's head so as not to break or deform the hardened headform, except for a scissor cut which may be employed to aid removal of the headform, as described below. (It is noted the headform may undergo additional hardening or curing after it is removed from the wearer's head). The headform is then used, in a manner described below, to mold (or to prepare a mold for) an impact energy-absorbing liner for a helmet that has an inner surface conforming or substantially conforming to the unique shape and contour of the head from which the hardened headform was made. Alternatively, in a further preferred embodiment described more fully below, the hardened headform can be scanned by suitable scanning equipment to generate a computer-readable data file of a surface map of the headform (i.e. digitizing the headform). This data file is then used to direct CNC machinery, or other computer controlled milling device or tool, to machine a pre-made energy-absorbing liner "blank" so as to provide an inner surface thereof having a complementary contour to the wearer's head. In a further embodiment also described below, the scanning equipment can scan the wearer's head directly to generate the computer-readable data in the manufacture of a custom-fitted liner...The present invention can be used to make an impact energy-absorbing liner having an inner surface substantially conforming to the shape and contour of a particular wearer's head for a variety of different helmets used in different applications. In a preferred embodiment, the helmet for which the liner is made as described herein is a motorcycle helmet. Alternatively, the helmet can be a bicycle helmet, football helmet, hockey helmet, skiing helmet, skydiving helmet, equestrian helmet, kayaking helmet, or other sports helmet, a helmet for medical intervention for persons prone to seizures or unconsciousness (narcolepsy), industrial protection helmet (e.g. for manufacturing and construction workers), aircraft helmet including military airplane and helicopter pilot helmets, etc....Thus far, in the foregoing methods a custom-fit helmets is made by first producing a model of a person's head, a headform, (e.g. from a resin-impregnated beanie cap made from elastic material), and then using that headform to mold (or to prepare a mold for) a foam energy-absorbing liner. The resulting liner is custom-fit to the contour of the person's head from which the headform was prepared... Alternatively, a plurality of scanning lasers can be used to collect surface contour data, for example one at an angle of 90.degree. to the spine for providing the most accurate contour data for the perimeter of the head, and a second laser at an angle parallel to the spine whose source is located generally above the head to provide the most accurate contour data for the crown portion of the head. Alternatively, in addition to or instead of one of these two lasers, a laser angled at 45.degree. to the spine also can be used. When all three of these lasers are used, very accurate surface contour maps of the head can be generated. When multiple lasers are used, a processor collects all of the data from each of the lasers and executes an algorithm to `fit` all the data together to construct a solid form model of the head surface, and generate computer-readable data that can be subsequently used, e.g., by CNC machinery to manufacture a custom-fit liner from a liner blank...” paragraphs 0026/0066/0068/0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Zhang .

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0081601 A1 to Zhang et al. in view of U.S. Pub. No. 2006/0101559 A1 to Moore et al. as applied to claim 65 above, and further in view of U.S. Pat. No. 4,466,138 A to Gessalin.

As to claim 71, Zhang as modified by Moore teaches the method defined in claim 65, however it is silent with reference to wherein producing the goalie mask liner using production material comprises attaching at least one attachment to a base liner.  
Gessalin teaches producing the liner using production material comprises attaching at least one attachment (Insert 1) to a base liner (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 
.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0081601 A1 to Zhang et al. in view of U.S. Pub. No. 2006/0101559 A1 to Moore et al. as applied to claim 65 above, and further in view of U.S. Pat. No. 2005/0119777 A1 to Arbogast et al.

As to claim 73, Zhang as modified by Moore teaches the method defined in claim 65, however it is silent with reference to creating from the model of the liner a custom mold, wherein producing the goalie mask liner comprises molding the goalie mask liner using the custom mold and the production material.
Arbogast teaches creating from the model of the liner (liner) a custom mold (custom mold), wherein producing the liner comprises molding the liner using the custom mold and the production material (“...Once the custom mold core has been produced, a mold cavity is selected 65 for use therewith in the subsequent liner molding process. In one exemplary embodiment of the present invention, the custom mold core is used in conjunction with an existing, or common, mold cavity, to produce the liner. For example, a mold cavity used to produce Applicant's generic Alpha.RTM. liners described above, may be used in cooperation with the custom mold core to produce a custom prosthetic liner. In such a case, the mold cavity is selected based only on its size. That is, a mold cavity is selected that best corresponds to the size of the custom mold core and/or the custom liner to be produced. For example, there may be several generic mold cavities corresponding to various sizes of off-the-shelf liners. The custom mold core is assembled to the mold cavity 70, and the liner material is subsequently molded therebetween to form the custom liner 75. In this manner, the inside surface of the custom liner is imparted with the particular characteristics of the residual limb that are embodied in the custom mold core, while the outside of the custom liner is simultaneously provided with a substantially uniform and smooth surface for easy fitting into a prosthetic socket....In another embodiment of the system and method of the present invention, a custom mold cavity can be used with an existing, or common, mold core. In yet a different embodiment, both a custom mold core and a custom mold cavity can be manufactured. The same data used to manufacture the custom mold core (based on the 3-dimensional likeness of the residual limb) can be used to manufacture the custom mold cavity. For example, the model defined by the data can be expanded to manufacture a mold cavity of an appropriate size to produce a liner of desired thickness when used in conjunction with a common (or existing) or custom mold core. While these alternative embodiments of liner manufacture would likely be more costly than the embodiment that uses a generic, or common, mold cavity, it is understood that the cost can be at least somewhat reduced by manufacturing the custom mold core and/or cavity from a low-cost material. For example, as the custom mold cavity likely will not be used to produce a significant number of liners, a softer, less wear-resistant, and easier to machine material than would typically be used may be employed therefore....” paragraphs 0038/0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Zhang and Moore with the teaching of Arbogast because the teaching of Arbogast .

Allowable Subject Matter
Claims 11, 20, 24, 25, 66-69, 72, and 74-76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
U.S. Pub. No. 2016/0207112 A1 to Pallari and directed to methods for manufacturing an object or part thereof such as a casting mold or mold part.
J.P. No. 2007-532344 A to Berger et al. and directed to a method of manufacturing helmets and helmet liners.
K.R. No. 10-0842444 B1 to Kim et al. and directed to a process for providing a mold for manufacturing helmets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194